JPMorgan Value Opportunities Fund, Inc. Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and 74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000's omitted) Class A $1,146 Class B $80 Class C $68 Class I $14,218 Item 73A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.2291 Class B $0.1320 Class C $0.1299 Class I $0.3044 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000's omitted) Class A 4,602 Class B 508 Class C 450 Class I 46,714 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $14.36 Class B $14.07 Class C $14.09 Class I $14.38
